ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-220 concluding that JAMES R. LISA, formerly of JERSEY CITY, who was admitted to the bar of this State in 1984, and who has been suspended from the practice of law since March 24, 1998, pursuant to Orders of this Court filed February *42026, 1998, and March 24, 1999, should be suspended from the practice of law for a period of six months, consecutive to the one-year term of suspension ordered on March 24, 1999, for violating RPC 8.4(a) (attempt to violate the Rules of Professional Conduct), and good cause appearing;
It is ORDERED that JAMES R. LISA is suspended from the practice of law for a period of six months and until the further Order of the Court, retroactive to March 23, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.